DECRET N°07. 5090

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION ET

D'AMENAGÉMENT (PEA) À LA SOCIÉTÉ CENTRAFRICAINE DE

vu

vu

Vu

vu

DEVELOPPEMENT (S.C.D) SA,

LE PRESIDENT DE LA REPUBLIQUE,
QHEF DE L'ETAT
m1

là Constitution du 27 décembre 2004 :
la Loi n°90,003 du 9 juin 1990, portant Code Forestier centrafricain;

le Décret n°05,143 du 11 juin 2005, portant nomination du: “Ministre, Chef
du Gouvernement ; 2

le Décret n°05153 du 19 juin 2005, portant nominatio
Gouvernement et ses modificatifs subséquents ;

le Décret n°06.237 du 20 Juillet 2006, portant Organisation. ét fonctionnement du
Ministère des Eaux, Forêts, Chasses et Pêches, Chargé de’ l'Environnement et
fixant les attributions du Ministre ;

le Décret n°06.281 du 2 Septembre 2006, modifiant et
dispositions des Décrets n°05,153 du 19 juin 2005 et n°0
2006, portant nomination des membres du Gouvernement ;

le Décret n°07,074 du 15 mars 2007, portant nominatio: i
fonctionnaires a des postes de responsabilité au Minist
Chasse et Pêche, chargé de l'Environnement ; .

le Décret n°91.018 ‘du 2 Février 1991, fixant les modalités
d'Exploitation et d'Aménagement en matière forestière ;

l'Arrêté n°001 du 9 janvier 2007, portant création de la Com
des Permis Forestiers, :

l'Arrêté n°003/MEFCPE/DIRC.CAB/DGEFCP/DIAF du 3 janvier.2007, fixant les
procédures d'attribution des permis d'explôitation et d'Aménagement (PEA) du
Domaine forestier Permanent de é'Etat, Ë

l'Arrêté n°006/MEFCPE/DIR.CAB/CAPF du 27 mars 2007;
Inérieurde R'Commiccon d'Al mes ses ic

des: Membres du

Miplétant certaines
6: du 31 Janvier

mation des
ux, Forêts,

des Permis

:d'Attribution

fixant le Règlement

le Communiqué n°068 du 25 Janvier 2007, portant Appel à Candidature pour la
Soumission de deux zones situées dans les préfectures de l'Ombella: Mpoko et de
la Lobaye :

Vu les Procès Verbal des travaux de la Commission d'Attribution des Permis Forestiers
en date du 30 mars 2007 au 2 Avril 2007 ; \f

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS, CHASSE, PECHE,
CHARGE DE L'ENVIRONNEMENT 4

LE CONSEIL DES MINISTRES ENTENDU

DECRETE

Article 1%: Il est attribué à la Société Centrafricaine de Développement (S.C.D) SA un

Permis d'Exploitation et d'Aménagement (PEA) d'une superficie globale de Cent Cinquante
six mille cinq cent trente un (156.531) hectares-soit Quatre vingt et Huit mille cinq cent
quarante sept (88,547) hectares dflles et taxables,

Ce permis est inscrit au sommier forestier sous le numéro 187.
E L

Article 2 : Le permis en un seul lot est situé dans la préfecture de l‘Ombella-Mpoko,
sous préfecture de Bimbo.

Il est défini comme suit : entre. 3°34' et 2036 de Latitude Nord 16910! et 16°40° de
Longitude Est, Il est limité : le

Au Nord : Par le cours d'eau PAMA en remontant jusqu'au village BOZERE en passant par
le village KOUNGA ; d

Au Sud : Par le cours d'eau LESSE jusqu'au village BOMBOKO en att
SEKIAMOTE, puis le village MODALE :

A l'Ouest: Du confluent des cours d'eau PAMA et MBAMBI en suivant le cours de
MBAMBI jusqu'au village KOUNGA en passant par le point côté 318, puis du village
DIMBANGA et les villages KALANGOUE, KAPOU I en passant par le point.côté 354 en

Suivant le cours du cours d'eau KAPOU jusqu'à son confluent avec le cours léau LESSE ;

A l'Est : Du village SEKIAMOTE en attelgnant les villages KALADIPA,

ant par les
villages BOBASSA, BOKASS] I et BOKASSI II le long du cours de la rivière:

ANGUI,

Article 3: La jouissance du permis est subordonnée à la signature ‘entre le Ministère
des Eaux, Forêts, Chasse, Pêches, chargé de l'Environnement et la Société C ntrafricaine
de Développement (S.C.D) SA d'un Cahier des Charges dans un délai maximum de trente
(30) jours à compter de la date de signature du présent Décret .

+
article 4: La signature d'une Convention Provisoire d'Aménagement Exploitation et
l'installation d'une Cellule d'Aménagement forestier au sein de la société seront établies
dans un délai maximum de quatre vingt dix (90) jours à compter dela date de signature
du présent Décret. Ces documents détermineront les nouvelles conditions d'exploitation du
permis 187, conformément aux indications des réglementations et des lois.en vigueur,
Atticle5: La Société Centrafricaine de Développement (sco) SA s'acquittera du
paiement de la totalité des loyers pour les trois premières années: dans un délai de 15
jours à compter de la notification du présent Décret. Les loyers versés au titre de la
deuxième et troisième année serpnt considérés comme des avances non, déductibles des
autres taxes et redevances,

Tout manquement ou retard entraînera l'annulation d'office du Permis; objet de cet acte.

Article 6: La Société Centrafricaine de Développement (SCD) SA demedre soumise à
toutes les dispositions en vigueur, en ce qui concerne le régime domanlal, fiscal, douanier
et forestier.

Atticle7: Le présent Décret qui abroge toutes dispositions antérieures contraires et

qui prend effet pour compter dé la date de sa signature sera enregistré et publié au
Journal Officiel,

LE GENERAL D'ARMÉE ‘
François BOZIZ

